El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Debemos determinar si un obrero que es despedido por ausentarse de su trabajo por razón de enfermedad no ocu-pacional tiene una reclamación de daños y perjuicios contra su patrono al amparo de la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que protege a todo trabajador contra ries-gos para su salud o integridad personal en el empleo.
HH
El Sr. Roberto García Benavente (señor García Be-navente) presentó una querella contra Aljoma Lumber, Inc. (Aljoma Lumber) ante el Tribunal de Primera Instancia al amparo del procedimiento sumario laboral que regula la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq. Alegó que era empleado sin tiempo determinado de Aljoma Lumber desde 1998; que se desempeñó como operador de monta carga (fingerlift) de dicha empresa hasta el 7 de febrero de 2000, cuando fue despedido por ausentarse de su trabajo por varios días; que dicho despido fue injustificado, porque sus ausencias se de-bieron a que estaba enfermo y así lo evidenció mediante certificación médica. Alegó, además, que bajo estas cir-cunstancias, la actuación del patrono al despedirlo violó la Sec. 16 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico, supra, que protege a todo trabajador contra riegos para su salud o integridad personal en el empleo. Conforme a ello, reclamó los daños y perjuicios ocasionados por el patrono como consecuencia de la viola-ción de dicha política pública constitucional. Solicitó una indemnización por violación a sus derechos civiles y por las angustias mentales sufridas, los salarios dejados de deven-gar y reposición a su empleo.
*578De los documentos que constan en el expediente no surge que el señor García Benavente haya reclamado que su alegado padecimiento fuera consecuencia de un acci-dente de trabajo o que se tratara de una incapacidad no ocupacional temporal conforme lo disponen el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo(1) y la Ley de Beneficios por Incapacidad Temporal (SINOT), respectivamente. (2)
En su contestación a la querella, Aljoma Lumber sos-tuvo que despidió al señor García Benavente porque éste abandonó su trabajo injustificadamente el 7 de febrero de 2000, al notificársele que ese mismo día se realizarían las pruebas de dopaje. Según Aljoma Lumber, García Be-navente se reportó a trabajar como de costumbre y, al en-terarse que sería sometido a una prueba de detención de drogas, abandonó el trabajo sin notificarlo a sus supervisores.
Posteriormente, Aljoma Lumber solicitó al tribunal de instancia que desestimara los remedios solicitados en la querella por ser improcedentes en derecho y que conti-nuara el caso al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.). Por su parte, el señor García Benavente se opuso a la desestimación y alegó que el día de los hechos, aquí en controversia, fue a su trabajo y efectivamente le notificó a su supervisor que se ausentaría para recibir asistencia médica. Reiteró, ade-más, que su reclamación procedía a la luz de los pronun-ciamientos de este Tribunal en Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986).
Así las cosas, el tribunal de instancia dictó sentencia parcial(3) y desestimó por improcedentes en derecho los re-*579medios adicionales a la mesada solicitados en la querella. Oportunamente, el señor García Benavente acudió ante el Tribunal de Apelaciones(4) y reiteró su derecho a recibir la indemnización al amparo de la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra.
Por su parte, el tribunal apelativo intermedio revocó al tribunal de instancia al concluir que el despido de un em-pleado por ausentarse varios días de su trabajo por razón de enfermedad constituye una reclamación válida, deri-vada de la Constitución, que justifica la concesión de in-demnización por los daños y perjuicios causados y la reins-talación al empleo. Dicho foro resolvió que el derecho a la vida garantizado en la See. 7 del Art. II de nuestra Cons-titución, L.P.R.A., Tomo 1, comprende el derecho a un empleo.(5) Se expresó en la sentencia recurrida que el de-recho “a devengar ingresos y a tener una vida justa y de-cente, es un principio inalienable al hombre, preexistente a la más antigua de las constituciones”; citando a Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985), y al Art. 23 de la Declaración Universal de los Derechos Humanos de la ONU, que reconoce el derecho al trabajo. Además, el tribunal apelativo expresó que es consustancial con el de-recho a la vida reconocido en la referida See. 7 “el derecho de todo trabajador a la protección contra riesgos para su *580salud o integridad personal en su trabajo o empleo”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 280. Se concluyó que al patrono requerirle al empleado que asista a su tra-bajo a pesar de estar enfermo o en trámites relacionados con el diagnóstico o tratamiento de alguna enfermedad, so pena de despido, “constituye un atentado a la salud o inte-gridad corporal de dicho trabajador”. Id.
Inconforme con el dictamen del Tribunal de Apelacio-nes, Aljoma Lumber acudió ante nos. Examinada su peti-ción, expedimos el auto de certiorari solicitado. Con el be-neficio de la comparecencia de ambas partes, procedemos a resolver el caso de autos.
Debemos determinar si la cláusula constitucional contra riesgos para la salud o integridad personal del trabaja-dor en su lugar de empleo es fundamento para una recla-mación de reinstalación y daños y perjuicios contra el patrono cuando el trabajador es despedido por ausentarse por razón de enfermedad.
HH l-H
A. En contemplación a la aprobación de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico se consideró que ésta debía contener, como mí-nimo, todos los derechos concedidos por la Carta Orgánica de 1917 —Ley Jones— y que, en lo posible, se debía utili-zar el mismo lenguaje de la Ley Jones, o la Constitución de Estados Unidos, para aprovechar su interpretación histórica. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1982, T. III, pág. 170. Se propuso, además, ampliar los derechos reco-nocidos tradicionalmente e incluir nuevos derechos econó-micos y sociales inspirados en la Declaración Universal de los Derechos del Hombre, adoptada por la Asamblea General de las Naciones Unidas en 1948, y en la Declaración *581Americana de los Derechos y Deberes del Hombre, apro-bada por la IX Conferencia Internacional Americana. Id. Estas consideraciones fueron efectivamente implementa-das al redactar y adoptar la Carta de Derechos de la Constitución. La Nueva Constitución de Puerto Rico, Río Piedras, Escuela de Administración Pública, Universidad de Puerto Rico, Ed. U.P.R., 1954, pág. 119 et seq.
Consiguientemente, la Carta de Derechos resultó en un cuerpo de disposiciones que puede dividirse en dos grupos de garantías de naturaleza distinta. En el primer grupo se disponen explícitamente los derechos y las garantías tradi-cionalmente reconocidas a los ciudadanos de Estados Uni-dos redactadas de manera claramente exigióles. En el se-gundo grupo, se exponen ciertos derechos sociales y económicos que el Estado reconoce y se compromete a ha-cer lo posible para concretizar. A. Fernós-Isern, Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington, D.C., [s. Ed.], 1952, pág. 34.
El primer grupo de garantías tradicionales de la Carta de Derechos de la Constitución incluye derechos como el derecho a un juicio rápido y público, el privilegio a no au-toincriminarse, la protección contra la doble exposición, el derecho a la fianza, la prohibición de castigos crueles e inusitados y las multas excesivas, el hábeas corpus, la cláusula de igual protección de las leyes y del debido pro-ceso de ley, la libertad de religión y de culto, la prohibición sobre títulos de nobleza y leyes ex post facto, entre otros derechos reconocidos en la Constitución de Estados Unidos. La Nueva Constitución de Puerto Rico, op. cit, pág. 141 et seq. Por su parte, el segundo grupo, que dispone las garantías constitucionales que no estaban incluidas en la Ley Jones, recoge la declaración de igualdad del hombre e inviolabilidad de la dignidad del ser humano, el derecho a la intimidad, la prohibición de ciertos discrímenes, dere-cho de asociación, el derecho al sufragio, derecho a la edu-*582cación, los derechos de los trabajadores(6) y otros derechos de seguridad social. La Nueva Constitución de Puerto Rico, op. cit, pág. 216 et seq. La inclusión de estos derechos nue-vos en la Constitución del Estado Libre Asociado de Puerto Rico respondió al entendimiento de que para el tiempo del estudio y la adopción de la Constitución,
[l]a gente de Puerto Rico [había] demostrado persistente-mente, tanto en la ideología como en la práctica, que tiene fe en los valores fundamentales de la tradición liberal, en la li-bertad y dignidad del individuo como último punto de referen-cia valorativa para la organización social. La Nueva Constitu-ción de Puerto Rico, op. cit., pág. 216.
B. Entre estos derechos nuevos que reconoce la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, se destacan los derechos de los trabajadores.(7) La Constitución garantiza de manera particular a la clase trabajadora del país el derecho a escoger libremente su ocupación y a renunciar a ella a su conveniencia, a igual paga por igual trabajo, a un salario mínimo razonable, a un máximo de horas diarias de trabajo y al pago de compensación adicional por lo trabajado en exceso de éstas, a razón de por lo menos una vez y media el salario ordinario. Art. II, Sec. 16, Const. E.L.A., supra. Esta misma Sec. 16 dispone también el derecho de todo trabajador “a protección contra riegos para su salud o integridad personal en su trabajo o empleo”. íd., pág. 352. De otra parte, las Secs. 17 y 18 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, establecen el derecho de los trabajadores del sector privado y de instrumentalidades o agencias públicas que funcionen como negocios privados a *583celebrar actividades concertadas legales, a organizarse y a negociar colectivamente con su patrono para el bienestar común. (8) Se prohíbe la esclavitud y las servidumbres invo-luntarias así como el empleo de menores de catorce años, cuando ello sea perjudicial a la salud o la moral. Art. II, Secs. 12 y 15, Const. E.L.A., L.P.R.A., Tomo 1.
Además de estas garantías constitucionales dirigidas específicamente a los trabajadores, la Constitución dispone otros derechos que, de igual forma, protegen a los ciudadanos en el ámbito laboral; como por ejemplo, el derecho a la intimidad en la esfera del empleo público y privado, y la igual protección de las leyes, el debido proceso de ley, y la libertad de expresión, asociación y reunión frente al Estado como patrono. Art. II, Secs. 1, 4, 6, 7 y 8, Const. E.L.A., L.P.R.A., Tomo 1.
En atención a las citadas disposiciones constitucionales, la Asamblea Legislativa de Puerto Rico ha aprobado múltiples leyes para instrumentar los derechos allí reconocidos, o para ampliar el alcance de su protección a relaciones laborales entre personas privadas, y para disponer remedios prácticos en beneficio de los trabajadores. Así, a manera de ilustración, se aprobó la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. sec. 250 et seq.), que dispone todo lo concerniente a la jornada de trabajo, al pago de salario y licencias por vacaciones y enfermedad. En cuanto a la protección de la salud del trabajador, se aprobó la Ley de Seguridad y Salud en el Trabajo, Ley Núm. 16 de 5 de agosto de 1975, según enmendada (29 L.P.R.A. sec. 361 et seq.), que impone la obligación al patrono de proveer un ambiente de trabajo libre de riesgos para la salud. También existe la Ley Núm. 230 de 12 de *584mayo de 1942, según enmendada, 29 L.P.R.A. sec. 431 et seq., que regula el empleo de menores. Por su parte, la Ley de Compensación por Accidentes del Trabajo, en términos generales, provee tratamiento médico y ayuda económica al trabajador que sufre un accidente en el trabajo, o ayuda económica a sus dependientes en caso de muerte, sin que haya que acudir a la vía judicial a demandar al patrono. Para casos en que el trabajador sufre una lesión no rela-cionada a su trabajo, se aprobó la Ley de Beneficios por Incapacidad Temporal No Ocupacional. Estas dos últimas leyes citadas disponen la reserva del empleo por un pe-ríodo determinado mientras el trabajador recupera su salud. Véase el Art. 5a de la Ley de Compensación por Accidentes del Trabajo, supra, y la Sec. 3 de la Ley de Beneficios por Incapacidad Temporal No Ocupacional, 11 L.P.R.A. sec. 203(q).
De igual forma, la Asamblea Legislativa ha aprobado leyes para prohibir el discrimen y el hostigamiento sexual en el empleo, y para implementar el derecho de los traba-jadores a organizarse colectivamente. Véanse: Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sec. 146 et seq.; Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.); Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. sec. 61 et seq.). Además, el trabajador puertorri-queño tiene la protección de la Ley Núm. 80, supra, la cual penaliza el despido injustificado.
Las leyes citadas ejemplifican parte de la política pública constitucional que instituyó la Asamblea Legislativa para proveer a la clase trabajadora los remedios prácticos administrativos y judiciales cuando el patrono incumple con sus obligaciones estatutarias y las impuestas por la Constitución del Estado Libre Asociado de Puerto Rico.
C. Las consecuencias del incumplimiento por parte del patrono de estas leyes laborales y las respectivas disposi-*585dones constitucionales varían de caso a caso, dependiendo de lo provisto por la Asamblea Legislativa y de la natura-leza de la garantía constitucional de la que se trate. Como norma general, el obrero contratado sin término fijo que es despedido sin justa causa tiene derecho al remedio de la mesada que provee la Ley Núm. 80, supra. Acevedo v. Western Digital Caribe, Inc., 140 D.P.R. 452 (1996); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998); Biver v. Coop. Fed. Emp. Telefónicos, 145 D.P.R. 165 (1998); Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001); Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998). De acuerdo con esta legislación, el obrero despedido injustificadamente sólo puede reclamar cierta in-demnización preestablecida en la ley misma.(9) Véanse: R.N. Delgado Zayas, Apuntes para el estudio de la legisla-ción protectora del trabajo en el derecho laboral puertorri-queño, [s. Ed.], San Juan, 2001,pág. 115; Díaz v. Wyndham Hotel Corp., supra; casos citados anteriormente.
Ahora, la exclusividad del remedio provisto en la Ley Núm. 80, supra, no aplica cuando el legislador establece situaciones particulares bajo las cuales un obrero simplemente no puede ser despedido; como, por ejemplo, en los casos de reclamaciones laborales que surgen por discrimen por razón de edad, sexo, color, raza, origen o condición social, ideas políticas, ideas religiosas, origen nacional y por razón de matrimonio o razón de embarazo, provistas en la Ley Núm. 100, supra, y en la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. sec. 147 et *586seq.; por la colaboración o expresiones que haga un em-pleado en una investigación ante cualquier foro adminis-trativo, judicial o legislativo en Puerto Rico, según lo dis-pone la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sec. 194 et seq.); por hostigamiento sexual en el empleo, Ley Núm. 17, supra; por despedir al obrero que sufrió un accidente en el trabajo o contrajo una enferme-dad en el trabajo en violación al Art. 5a de la Ley de Com-pensaciones por Accidentes del Trabajo, supra; entre otras. Véanse, además: Díaz v. Wyndham Hotel Corp., supra; Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500, 511-513; Delgado Zayas, op. cit., págs. 112 y 114. En estos casos, los remedios incluyen la reinstalación al empleo, los salarios dejados de percibir y, como norma general, los daños que el despido ocasionó además de, en ciertas ocasiones, otra suma igual en concepto de penalidad. Delgado Zayas, op. cit., pág. 115.
Asimismo, cuando en ocasión del despido del obrero el patrono incurre en actuaciones torticeras que son independientes al evento del despido mismo, surge una causa de acción a favor del obrero por dicha conducta ilegal. Acevedo v. Western Digital Caribe, Inc., supra, pág. 459; Porto y Siurano v. Bentley P.R., Inc., supra; Rivera v. Security Nat. Life Ins., 106 D.P.R. 517 (1977). Esta norma responde al entendimiento de que los remedios de las leyes de trabajo “no excluyen la responsabilidad civil de un patrono por conducta torticera en que incurriere por otros motivos que no sean la mera violación de [estas leyes] ...”. Acevedo v. Western Digital Caribe, Inc., supra, pág. 461. Así, en Arroyo v. Rattan Specialties, Inc., supra, pág. 65, reconocimos que cuando el despido se hace con el propósito o tiene el efecto de subvertir una clara política pública, como ocurre en el caso de violación de ciertos derechos constitucionales del obrero, surge una reclamación de daños y perjuicios en contra del patrono. Véanse, además: *587Porto y Siurano v. Bentley P.R., Inc., supra; Soc. de Gananciales v. Royal Bank de P.R., supra.
En el caso de autos, el señor García Benavente reclama que su despido, además de injustificado, fue en violación a su derecho constitucional a estar protegido contra riegos para su salud o integridad personal en el empleo, lo cual constituye una clara política pública. Por lo tanto, solicita la reinstalación a su trabajo, más los daños y perjuicios ocasionados conforme a la normativa señalada anteriormente.
La controversia ante nos requiere que le impartamos significado práctico a la referida Sec. 16 de la Carta de Derechos y que pasemos juicio sobre la existencia del dere-cho constitucional a obtener un empleo y la correspon-diente acción de daños y perjuicios que reconoció el Tribunal de Apelaciones en el caso de autos. Veamos.
HH HH HH
La citada Sec. 16 del Art. II de nuestra Constitución, aquí en controversia, dispone:
... el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jomada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite dia-rio, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley. (Énfasis suplido) Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 352.
La Sec. 16, supra, así como la Sec. 18, supra, extiende el concepto libertad del ámbito político al contexto económico, social e industrial de los tiempos modernos. Fernós-Isern, op. cit, pág. 45. Al proponer los derechos de los trabajado-res, la Comisión de Cartas de Derechos de la Asamblea *588Constituyente señaló la “alta dignidad” del esfuerzo hu-mano y recalcó que el énfasis de los derechos propuestos recaía “en aquel grueso de la clase trabajadora que por razón de especial desvalimiento históricamente ha necesi-tado, aunque no siempre ha recibido, protección social”. 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2573 (1951).
Como toda nuestra Carta de Derechos, dicha Sec. 16, supra, tiene como base la Declaración Universal de los Derechos del Hombre. Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995). En este caso, la Convención Constitu-yente tomó como modelo el contenido de los Arts. 23 y 24 de la Declaración Universal de los Derechos del Hombre para redactar la Sec. 16 del Art. II de nuestra Constitución, supra. Trías Monge, op. cit., pág. 201.(10)
Aunque el Diario de Sesiones de la Convención Consti-tuyente contiene amplias discusiones sobre algunos de los derechos de los trabajadores, como el derecho a huelga y la prohibición del empleo de menores de catorce años, no hay discusión en cuanto al significado de la protección del tra-bajador “contra riesgos para su salud o integridad personal en su trabajo o empleo”, asunto aquí en controversia. No encontramos en el Diario de Sesiones discusión que precise cuál es el significado de este lenguaje en particular. De *589igual forma, la Declaración Universal de los Derechos del Hombre no hace mención al respecto. Lo mismo ocurre con el Art. 2 de la Ley Jones, que también se consideró al re-dactar dicha sección. Carta orgánica de 1917, Documentos Históricos, L.P.R.A., Tomo 1. El artículo pertinente de la Carta Orgánica sólo hace referencia al término de ocho horas de trabajo y al empleo de niños menores de catorce años. No menciona los demás derechos incluidos en la ci-tada Sec. 16 de la Carta de Derechos de nuestra Constitu-ción referente a los trabajadores, como por ejemplo, el de-recho a estar protegido contra riesgos para su salud o integridad personal en el trabajo o empleo.
Es significativo, no obstante, que el texto de la hoy Sec. 16 del Art. II, supra, que recomendó la Comisión de Carta de Derechos de la Convención Constituyente, no incluía el término “integridad personal”. Diario de Sesiones, supra, T. 2, pág. 1102; Diario de Sesiones, supra, T. 3, pág. 1607 (1952); Diario de Sesiones, supra, T. 4, págs. 2560 y 2573 (1951). En el texto propuesto en el Informe de la Comisión de Carta de Derechos se reconocía el derecho de todo tra-bajador a “protección contra riesgos a su salud o a su persona en su trabajo o empleo”. (Énfasis suplido.) Véanse: Diario de Sesiones, supra, T. 4, págs. 2560 y 2573; Diario de Sesiones, supra, T. 2, pág. 1102; Diario de Sesiones, supra, T. 3, pág. 1607; Trías Monge, op. cit., pág. 201.
Empero, dicho texto se modificó para disponer la “pro-tección contra riesgos para su salud o a su integridad personal”. Este cambio, sin embargo, no se explica en el Diario de Sesiones de la Convención Constituyente.(11) *590Luego de que se leyera y discutiera el Informe de la Comi-sión de Carta de Derechos y se discutieran varios de los derechos de los trabajadores, en el Diario de Sesiones se reproduce el texto de la Sec. 16 del Art. II, supra, con el término “integridad personal” en lugar de “persona” sin explicación mayor. Diario de Sesiones, supra, T. 4, pág. 2432.
No obstante, este Tribunal ha tenido la oportunidad de definir de cierta manera el alcance de la referida cláusula constitucional. En Arroyo v. Rattan Specialties, Inc., supra, examinamos el reclamo constitucional de un obrero a estar protegido contra riegos para su salud e integridad personal, entre otras cosas, frente a la intención del patrono demandado de someterlo a una prueba de polígrafo. En esa ocasión resolvimos que la protección constitucional contra riesgos a la integridad personal del trabajador opera ex proprio vigore y puede hacerse valer aún entre personas privadas. íd., pág. 64. Al así resolver, igualamos el carácter y la primacía del derecho a la intimidad con dicha protección constitucional. Expresamos además que:
Los derechos a la dignidad, integridad personal e intimidad son derechos constitucionales fundamentales que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Una persona respetada en su intimidad y dignidad —que no es otra cosa que el amplio y, en ocasiones, complejo mundo interior individual— sentirá y vivirá y la paz, el respeto y la consideración merecida por todo ser humano en una sociedad. Es de espe-rarse, pues, que esos mismos sentimientos, vitales para una ordenada, racional y pacífica convivencia social, sean proyec-tados de manera efectiva a nuestro orden social.
En ausencia de circunstancias especiales que configuren in-tereses apremiantes del Estado, nuestra sociedad requiere que inclinemos la balanza en favor de la protección de los de-rechos del obrero a la intimidad, dignidad y a estar protegido contra riesgos para su integridad personal en el trabajo, frente *591al derecho del patrono al disfrute de su propiedad privada. (Énfasis suplido.) Arroyo v. Rattan Specialties, Inc., supra, págs. 62-63.
De esta manera, reconocimos que la conducta del pa-trono violaba una clara política pública constitucional, lo cual daba lugar a la reclamación por daños y perjuicios, y la solicitud de injunction a favor del obrero.
IV
De la discusión anterior se desprende que las motivaciones que llevaron a la Convención Constituyente a aprobar la citada Sec. 16 de nuestra Carta de Derechos, como a los demás derechos constitucionales de los trabajadores, estaban enfocadas en otorgar una protección amplia a la clase trabajadora, hasta entonces desprotegida. No se quiso limitar la protección al ámbito del bienestar físico del trabajador. Es razonable concluir, por consiguiente, y en vista de la ausencia de historial legislativo, que en el contexto de la Sec. 16 de la Carta de Derechos, supra, “integridad personal” y “salud” son dos conceptos distintos. Con ello se buscó proteger tanto la salud del obrero como su integridad. El vocablo “integridad” tiene su raíz en la palabra latina integritas (de integer, es decir, de “íntegro”) que significa “hecho de estar intacto, totalidad, conjunto”. A. Blánquez Fraile, Diccionario Latino-Español, EspañolLatino, Barcelona, Ed. Ramón Sopeña, 1988.
La Real Academia Española define “integridad” como: “calidad de íntegro”; “pureza de las vírgenes”; “íntegro”. Por otra parte, se define como “aquello que no le falta ninguna de sus partes”; “dícese del recto, probo, intachable”. Real Academia Española, Diccionario de la Lengua Española, 22ma ed., Madrid, Ed. Espasa — Calpe, 2001, pág. 1288. Es esta última acepción de la palabra “intergridad” la que los constituyentes deben unir al vocablo *592“personal”. (12) Por lo tanto, el significado de “integridad personal” debe entenderse con mayor amplitud que el con-cepto “salud”.
La protección que se ofrece contra riesgos a la “integridad personal” del obrero se refiere a la inviolabilidad de la persona del obrero en la esfera de los valores abstractos, como su vida privada, pensamientos y creencias. Por su parte, el concepto “salud” trata el bienestar físico o integridad corporal o física del obrero en el ámbito laboral. De lo contrario, no tendría sentido la utilización de los vocablos “salud” e “integridad personal” con la conjunción disyuntiva “o” intercalada. El propio texto constitucional así lo señala: “protección contra riesgos para su salud o integridad personal”. (Enfasis suplido.) Art. II, Sec. 16, Const. E.L.A., supra. Lo segundo es una protección a valores abstractos, como son la reputación, la vida privada y el buen nombre. Mientras, “salud” se refiere a lesiones corporales o mentales relacionadas al trabajo.
Otro factor que abona a la conclusión de que “integridad personal” se refiere a lesiones a la reputación o la dignidad humana del obrero en su lugar de trabajo o empleo, es el hecho de que el texto que originalmente propuso la Comi-sión de Carta de Derechos de la Convención Constituyente no incluía la palabra “integridad”. La propuesta de la Co-misión proveía protección a todo trabajador “contra riegos a su salud o a su persona en su trabajo o empleo”. (Enfasis suplido.) Art. II, Sec. 16, Const. E.L.A., supra. Esto de-muestra que se buscaba proteger al obrero tanto en el ám-bito práctico de la salud física y mental, como el ámbito de los valores sociales que éste aprecia, como es su intimidad o privacidad.
Si bien la Sec. 1 del Art. II de nuestra Constitu-*593ción, supra, que dispone la inviolabilidad de la dignidad del ser humano, aplica a todos los ciudadanos, se puede entender de igual forma que se intentó reforzar dicha pro-tección en el ámbito laboral con la disposición en la citada Sec. 16 referente a la protección de la “integridad personal” del obrero. Ello, como consecuencia del patente desbalance de poder que existía entre la clase trabajadora y los patro-nos en el momento histórico en que se aprobó la Constitución.
Consecuente con lo anterior, el concepto “integridad personal” también lo hemos utilizado en otros contextos para significar, no lesiones corporales, sino más bien menoscabo a la vida privada de una persona, ya sea como consecuen-cia de ataques a su dignidad o a su reputación. Véase Soc. de gananciales v. Royal Bank de P.R., supra (no existe una causa de acción de daños y perjuicios por violación a las Secs. 1, 8 y 16 de la Carta de Derechos sobre la dignidad del ser humano, derecho a la intimidad y a la protección del trabajador contra riesgos a su salud o a su integridad personal en el empleo, cuando el patrono no difundió indis-criminadamente información falsa, íntima o personal ni in-currió en actuación que incidiera irrazonablemente sobre la tranquilidad familiar o personal del empleado, o que li-mitara la facultad de éste para tomar decisiones sobre su vida íntima o familiar); Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994) (“el derecho a la intimidad y a la integridad personal de la víctima” de delito limita el uso de los exá-menes psicológicos por parte del acusado dentro del proce-dimiento criminal); Cotto Morales v. Calo Ríos, 140 D.P.R. 604 (1996) (entre los derechos de la personalidad del autor de una obra de arte se encuentran el derecho a la propia identidad, al nombre, a la reputación personal, a la inte-gridad de la propia persona y a la intimidad); Vega et al. v. Telefónica, 156 D.P.R. 584 (2002) (el sistema de videograbación utilizado por el patrono no viola el derecho a la intimidad, dignidad o integridad personal de los empleados).
*594Con esta misma connotación podemos encontrar la pa-labra “integridad” en varias constituciones modernas. Por ejemplo, en la Constitución española de 1978 se dispone que “[t]odos tienen derecho a la vida y a la integridad física y moral F. Garrido Falla, Comentarios a la Constitu-ción, Madrid, Ed. Civitas, 1985, pág. 266. La Constitución de Portugal de 1976 dispone en su Art. 26, sobre “derecho a la integridad personal”, que “la integridad moral y física de los ciudadanos es inviolable”. íd., pág. 267. La doctrina es-pañola, al interpretar la referida disposición constitucio-nal, considera que ésta dispone el derecho “a no ser privado de ningún miembro corporal o vital, el derecho a la salud física y mental, el derecho al bienestar corporal o psíquico, el derecho a la propia apariencia personal”. íd., pág. 282.
De igual forma, se ha interpretado que con “integridad física y moral” los Constituyentes de la Constitución espa-ñola quisieron garantizar la “integridad personal” de los ciudadanos(13) G. Rodríguez Mourullo, Derecho a la vida y a la integridad personal, en Comentarios a la Legislación Penal, Madrid, Ed. Edersa, 1982, pág. 80. A esos efectos, se cita la discusión de los Constituyentes en los términos si-guientes:
En el motivo de la modificación para añadir el término “moral” defendemos que, además del derecho a la vida, el derecho a la integridad obviamente no debe limitarse a lo físico, sino que necesariamente debe extenderse al de carácter moral. Aunque el precepto trata sin duda de tutelar todos aquellos elementos que componen la integridad de la personalidad hu-mana, su redacción puede dar lugar a equívocos. Por tanto, creemos que, o se expresa únicamente en el texto la integridad de la personalidad humana, sin adjetivar dicha integridad de “física” o, por el contrario, se ha de hablar también de la adje-tivación de esa integridad como “moral”, que es lo que se pro-pone con la presentación de esta enmienda. íd., pág. 81.
*595De esta manera se entiende que el concepto consagrado en la Constitución española, similar a la Sec. 16 del Art. II de nuestra Constitución, supra, protege tanto el aspecto físico como los valores humanos abstractos que inciden en el bienestar psíquico de la persona y su condición social.
Visto lo expuesto anteriormente, examinemos los hechos del caso.
V
Como señaláramos, el señor García Benavente alega que se ausentó de su empleo porque estaba enfermo y que lo notificó debidamente a su supervisor. Al ser despedido, sostiene que Aljoma Lumber violó la cláusula constitucio-nal que protege a todo trabajador contra riesgos para su salud e integridad personal en su trabajo o empleo. Como el Tribunal de Primera Instancia resolvió esta controversia mediante una sentencia parcial, luego de una moción de desestimación, tomaremos como ciertos los hechos alega-dos en la querella y los interpretaremos de la manera más favorable para el obrero. Montañez v. Hosp. Metropolitano, 157 D.P.R. 96 (2002); Unisys v. Ramallo Brothers, 128 D.P.R. 842, 858 (1991). Por consiguiente, para propósitos de este asunto en particular, aceptaremos como bueno que el señor García Benavente: (1) le notificó a su supervisor que se ausentaría de su trabajo, y (2) que dicha ausencia fue por razón de enfermedad.
Lo primero que debemos atender es la interpretación que hace el Tribunal de Apelaciones, en cuanto a que el derecho a la vida garantizado en la See. 7 de la Carta de Derechos, supra, incluye el derecho a obtener un empleo. Con esta conclusión el tribunal intermedio estableció juris-prudencialmente el derecho constitucional a obtener un trabajo que se pretendió incluir en la Constitución me-diante la Sec. 20 de la Carta de Derechos, L.P.R.A., Tomo 1, y que, no obstante, fue expresamente excluido por la Con-*596vención Constituyente durante el proceso de aprobación de la Constitución.
En dicha Sec. 20 se incluyó un conjunto de los llamados derechos nuevos de naturaleza socioeconómica, con los que se trató de garantizar a toda persona la educación prima-ria y secundaria gratuita, el derecho a obtener trabajo, a una protección social en el desempleo, la enfermedad, la vejez o incapacidad física, el derecho de la mujer embara-zada o en época de lactancia y de todo niño a cuidados especiales. Art. II, Sec. 20, supra.
Esta disposición constitucional, contrario a sus contra-partes en los citados tratados internacionales que sirvieron de cimiento a la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, sólo enumeraba as-piraciones que dependían para su cumplimiento del desa-rrollo económico del País. Trías Monge, op. cit, págs. 211-212. Se trata de una disposición que reconocía, aunque no garantizaba, ciertos derechos humanos y sugería el mayor esfuerzo del Estado para llevarlos al plano práctico. Fernós-Insern, op. cit, pág. 49; Diario de Sesiones, supra, T. 4, págs. 2523 y 2577. No obstante, el Congreso de Estados Unidos desaprobó su inclusión en la Constitución. Diario de Sesio-nes, supra, T. 4, págs. 2521, 2529 y 2540.
En vista de un historial legislativo tan claro, no pode-mos avalar la determinación judicial del Tribunal de Ape-laciones que instala un derecho expresamente excluido del ámbito de las garantías constitucionales de la Carta de Derechos, mediante la interpretación de otro derecho constitucional. La consecuencia del veto del Congreso de la Sec. 20 del Art. II de la Constitución, supra, y de la corres-pondiente aceptación de la Convención Constituyente, fue excluir el derecho a obtener un trabajo como garantía constitucional.
*597< I — í
En síntesis, luego de examinar los antecedentes y cimientos de nuestra Carta de Derechos y evaluar sus disposiciones en conjunto, resolvemos que la Sec. 16 de la Carta de Derechos, supra, no provee una reclamación de daños y perjuicios cuando el obrero es despedido por ausentarse de su trabajo por razón de una enfermedad no ocupacional. En ese caso, la reclamación del obrero se limita a la mesada provista en la Ley Núm. 80, supra, de no haber alguna otra causa de acción al amparo de otras leyes que prohíban el despido y concedan otros remedios. La Sec. 16 del Art. II de la Constitución, supra, lo que garantiza es: (1) la protección contra riesgos a la “integridad personal” del obrero, que se refiere a la inviolabilidad de la persona del obrero en la esfera de los valores abstractos, como su vida privada, pensamientos y creencias, y (2) la protección de la “salud” del obrero, que trata sobre el bienestar físico o integridad corporal o física en el ámbito laboral. Es decir, en el contexto de la referida Sec. 16, “salud” se refiere a la seguridad en el trabajo y a protección contra lesiones corporales o mentales relacionadas al trabajo; mientras que “integridad personal” sanciona el menoscabo a la dignidad del obrero en el ámbito laboral, ya sea como consecuencia de ataques a su vida privada o a su reputación. El señor García Benavente, no obstante, no reclama que se le haya menoscabado su bienestar emocional por ataques a su reputación o vida privada. Tampoco se queja de las condiciones de seguridad o salubridad en su lugar de trabajo.
Por lo tanto, se revoca la sentencia del Tribunal de Ape-laciones y se confirma la sentencia parcial del Tribunal de Primera Instancia en la que desestima la reclamación de daños y perjuicios y la solicitud de reposición al empleo del señor García Benavente fundamentada en el citado Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de *598Puerto Rico. Se devuelve el caso al Tribunal de Primera Instancia para que continúen los procedimientos en éste de forma compatible con lo aquí dispuesto, y se determine si el señor García Benavente puede ser acreedor de la reclama-ción al amparo de la Ley Núm. 80, supra, o de alguna otra ley.
El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita.

 Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 7.


 Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. sec. 201 et seq.


 El tribunal de instancia ordenó el archivo y la notificación de esta sentencia parcial y expresó que no existía razón alguna para posponer dictarla hasta la reso-lución final del caso.


 Para entonces, el ahora Tribunal de Apelaciones se llamaba Tribunal de Circuito de Apelaciones. No obstante, haremos referencia a dicho tribunal como Tribunal de Apelaciones conforme se dispone en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24 et seq.), y el Reglamento Transitorio para el Tribunal de Apelaciones aprobado el 18 de noviembre de 2003 (In re Reglamento Transitorio T.A., 160 D.P.R. 680 (2003)).


 La Sec. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tbmo 1, ed. 1999, pág. 280, dispone:
"Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se apro-barán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo.”


 En cuanto a los trabajadores, la Ley Jones se limita a reconocer que “[o]cho lloras constituirán un día de trabajo en todos los casos en que. se empleen en obras públicas trabajadores y mecánicos por el Gobierno de la Isla o en nombre del mismo, excepto en casos de emergencia”. Sec. 2 de la Carta Orgánica de 1917, Documentos Históricos, L.P.R.A., Tomo 1, ed. 1999, pág. 60.


 Para una discusión de esta categoría de derechos económicos, véase J.B. Fuster Belingeri, Derechos fundamentales y deberes cívicos de las personas, 2da ed., San Juan, Comisión de Derechos Civiles, 2001, pág. 204 et seq.


 Para una discusión de la procedencia de los derechos constitucionales de la clase trabajadora puertorriqueña, véase D.M. Helfeld, La política laboral constitu-cional del 1952: sus principios esenciales y los factores que la influenciaron, 72 Rev. Jur. U.P.R. 143 (2003).


 La ley dispone que el patrono deberá indemnizar al empleado por el sueldo que hubiere devengado en adición a una suma equivalente a una semana por cada año de servicio más:
“El sueldo correspondiente a un mes por concepto de indemnización; si el des-pido ocurre dentro de los primeros cinco (5) años de servicio; el sueldo correspon-diente a dos (2) meses si el despido ocurre luego de los cinco (5) años hasta los quince (15) años de servicio; el sueldo correspondiente a tres (3) meses si el despido ocurre luego de los quince (15) años de servicio ....”29 L.P.R.A. sec. 185a.


 Dichos artículos disponen:
“Artículo 23:
“1. Toda persona tiene derecho al trabajo, a la libre elección de su trabajo, a condiciones equitativas y satisfactorias de trabajo y a la protección contra el desempleo.
“2. Toda persona tiene derecho, sin discriminación alguna, a igual salario por trabajo igual.
“3. Toda persona que trabaja tiene derecho a una remuneración equitativa y satisfactoria, que le asegure, así como a su familia, runa existencia conforme a la dignidad humana y que será completada, en caso necesario, por cualesquiera otros medios de protección social.
“4. Toda persona tiene derecho a fundar sindicatos y a sindicarse para la de-fensa de sus intereses.” http://www.un.org/spanish/aboutun/hrights.htm
“Artículo 24:
“Toda Persona tiene derecho al descanso, al disfrute del tiempo libre, a una limitación razonable de la duración del trabajo y a vacaciones periódicas pagadas.” http://www.un.org/spanish/aboutun/hrights.htm


 La traducción oficial en inglés de la citada Sec. 16 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, que también aprobó la Convención Constituyente, tampoco incluyó una traducción específica del término “integridad personal”. Dicho texto dispone:
“The right of every employee to choose his occupation freely and to resign therefrom is recognized, as is his right to equal pay for equal work, to a reasonable minimum salary, to protection against risks to his health or person in his work or employment, and to an ordinary workday which ...” (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2449 (1952).


 “Personal” significa, en la primera acepción que señala el diccionario, “per-teneciente a la persona o propio o particular de ella”. Real Academia Española, Dic-cionario de la Lengua Española, 22ma ed., Madrid, Ed. Espasa-Calpe, 2001, pág. 1739.


 La misma Constitución, de España dispone que los derechos fundamentales se deberán interpretar en conformidad a la Declaración Universal de los Derechos Humanos de 1948. J. Pérez Royo, Curso de Derecho Constitucional, 8va ed., Madrid, Ed. Marcial Pons, 2002, pág. 217.